393 F.3d 902
HUMANITARIAN LAW PROJECT; Ralph Fertig; Ilankai Thamil Sangam; Tamils of Northern California; Tamil Welfare and Human Rights Committee; Federation of Tamil Sangams of North America; World Tamil Coordinating Committee; Nagalingam Jeyalingam, Plaintiffs-Appellants, Cross-Appellees,v.UNITED STATES DEPARTMENT OF JUSTICE; United States Department of State; John Ashcroft, Attorney General; Colin L. Powell, Secretary of State, Defendants-Appellees, Cross-Appellants.
No. 02-44082.
No. 02-44083.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 14, 2004.
Filed December 21, 2004.

David Cole, Georgetown University Law Center, Washington, D.C.; Nancy Chang, Center For Constitutional Rights, New York, NY, for the plaintiffs-appellants-cross-appellees.
Douglas N. Letter, United States Department of Justice, Civil Division, Washington, DC, for the defendants-appellees-cross-appellants.
Stephen P. Berzon, Altshuler, Berzon, Nussbaum, Rubin & Demain, San Francisco, CA; Abbe David Lowell, Chadbourne & Parke LLP, Washington, DC; Jack Dicanio, Proskauer Rose, LLP, Los Angeles, CA, for amicus Roya Rahmani.
Jameel Jaffer, Ann Beeson and Melissa Goodman, American Civil Liberties Union Foundation, New York, NY, for amicus American Civil Liberties Union, et al.
Appeal from the United States District Court for the Central District of California; Audrey B. Collins, District Judge, Presiding. D.C. No. CV-98-01971-ABC.
Before SCHROEDER, Chief Judge, KOZINSKI, KLEINFELD, THOMAS, GRABER, McKEOWN, WARDLAW, GOULD, TALLMAN, CALLAHAN, and BEA, Circuit Judges.

ORDER

1
With respect to the appellants' First Amendment challenge to sections 302 and 303 of the Antiterrorism and Effective Death Penalty Act of 1996, we affirm the district court's order dated October 2, 2001, for the reasons set out in Humanitarian Law Project v. Reno, 205 F.3d 1130 (9th Cir.2000).1 In light of Congress's recent amendment to the challenged statute, the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. No. 108-458, 118 Stat. 3638, we affirm the judgment in part, as set forth above, vacate the judgment and injunction regarding the terms "personnel" and "training," and remand to the district court for further proceedings, if any, as appropriate. We decline to reach any other issue urged by the parties.


2
The parties shall bear their own costs on appeal.



Notes:


1
 Humanitarian Law Project v. United States Department of Justice, 352 F.3d 382 (9th Cir.2003), is vacated.